     Case 1:15-cv-00768-DAD-HBK Document 146 Filed 04/09/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LAKEITH L. MCCOY,                                   Case No. 1:15-cv-00768-DAD-HBK
12                            Plaintiff,                     FINDINGS AND RECOMMENDATIONS TO
                                                             DENY PLAINTIFF’S MOTION FOR
13                 v.                                        EMERGENCY INJUNCTIVE RELIEF1
14       HOLGUIN, et al.,                                    OBJECTIONS DUE IN THIRTY DAYS
15                            Defendants.                    (Doc. No. 145)
16                                                           ORDER DIRECTING CLERK TO SERVE
                                                             ORDER ON LITIGATION COORDINATOR
17

18                Pending review before the court is plaintiff’s motion for emergency injunctive relief.

19   (Doc. No. 145). For the reasons stated below, the undersigned recommends that the court deny

20   plaintiff’s motion for injunctive relief. However, the court will advise the litigation coordinator at

21   plaintiff’s place of incarceration of his claim that he has been denied access to the law library.

22           I.         BACKGROUND & FACTS

23                Plaintiff Lakeith L. McCoy, a state prisoner, initiated this action on May 20, 2015 by

24   filing a pro se civil rights complaint under 42 U.S.C. § 1983 against defendants. (Doc. No. 1).

25   The operative complaint for this suit is plaintiff’s second amended complaint, filed October 26,

26   2015. (Doc. No. 15). The complaint alleges that certain named defendants used excessive force

27
     1
      This matter was referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302
28   (E.D. Cal. 2019).
     Case 1:15-cv-00768-DAD-HBK Document 146 Filed 04/09/21 Page 2 of 6


 1   against plaintiff when they beat him and that other identified defendants failed to protect plaintiff

 2   from the beating. (See generally id.). The case is scheduled for a trial setting conference on May

 3   17, 2021. (Doc. No. 143).

 4              In the instant motion, plaintiff points to various acts all of which he alleges are being done

 5   for retaliatory purposes due to his seeking civil relief through a Kern County Superior Court

 6   lawsuit. (Doc. No. 145 at 3-5). Specifically, plaintiff complains that he was wrongfully put into

 7   an administrative segregation unit on two occasions, that he has had trouble receiving his legal

 8   mail, that he was wrongfully issued rules violation reports, and that he was wrongfully subjected

 9   to a strip search and a search of his cell which resulted in the loss of some of his legal documents.

10   (See generally id.). Plaintiff seeks a transfer to a different prison due to these alleged actions of

11   retaliation from prison staff. (Id. at 5, ¶ 13). Plaintiff acknowledges the incidents of which he

12   complains are not the subject of his current operative complaint. (Id. at 3, ¶ 3).

13        II.      APPLICABLE LAW

14              Federal Rule of Civil Procedure 65 governs injunctions and restraining orders, and requires

15   that a motion for temporary restraining order include “specific facts in an affidavit or a verified

16   complaint [that] clearly show that immediate, and irreparable injury, loss, or damage will result to

17   the movant before the adverse party can be heard in opposition,” as well as written certification

18   from the movant’s attorney stating “any efforts made to give notice and the reasons why it should

19   not be required.” Fed. R. Civ. P. 65(b).

20              Temporary restraining orders are governed by the same standard applicable to preliminary
21   injunctions, with the exception that preliminary injunctions require notice to the adverse party.

22   See Cal. Indep. Sys. Operator Corp. v. Reliant Energy Servs., Inc., 181 F.Supp.2d 1111, 1126

23   (E.D. Ca. 2001); see also Fed. R. Civ. P. 65(a). Local Rule 231, however, requires notice for

24   temporary restraining orders as well, “[e]xcept in the most extraordinary of circumstances,” and

25   the court considers whether the applicant could have sought relief by motion for preliminary

26   injunction at an earlier date. L.R 231 (a)-(b) (E.D. Ca. 2019). A temporary restraining order
27   “should be restricted to serving [its] underlying purpose of preserving the status quo and

28   preventing irreparable harm just so long as is necessary to hold a hearing, and no longer.”
                                                           2
     Case 1:15-cv-00768-DAD-HBK Document 146 Filed 04/09/21 Page 3 of 6


 1   Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers Local No. 70, 415 U.S.

 2   423, 439 (1974).

 3           A temporary restraining order, is “an extraordinary remedy” and may be issued only if

 4   plaintiff establishes: (1) likelihood of success on the merits; (2) likelihood of irreparable harm in

 5   the absence of preliminary relief; (3) that the balance of equities tips in his/her favor; (4) that an

 6   injunction is in the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

 7   Plaintiff bears the burden of clearly satisfying all four prongs. Alliance for the Wild Rockies v.

 8   Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011). A TRO will not issue if plaintiff merely shows

 9   irreparable harm is possible – a showing of likelihood is required. Id. at 1131.

10           The injunctive relief an applicant requests must relate to the claims brought in the

11   complaint. See Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir.

12   2015) (“When a plaintiff seeks injunctive relief based on claims not pled in the complaint, the

13   court does not have the authority to issue an injunction.”). Absent a nexus between the injury

14   claimed in the motion and the underlying complaint, the court lacks the authority to grant plaintiff

15   any relief. Id. at 636.

16           The Prison Litigation Reform Act (“PLRA”) imposes additional requirements on prisoner

17   litigants seeking preliminary injunctive relief against prison officials. In such cases,

18   “[p]reliminary injunctive relief must be narrowly drawn, extend no further than necessary to

19   correct the harm the court finds requires preliminary relief, and be the least intrusive means

20   necessary to correct that harm.” 18 U.S.C. § 3626(a)(2); Villery v. California Dep't of Corr.,
21   2016 WL 70326, at *3 (E.D. Cal. Jan. 6, 2016). As the Ninth Circuit has observed, the PLRA

22   places significant limits upon a court’s power to grant preliminary injunctive relief to inmates,

23   and “operates simultaneously to restrict the equity jurisdiction of federal courts and to protect the

24   bargaining power of prison administrators—no longer may courts grant or approve relief that

25   binds prison administrators to do more than the constitutional minimum.” Gilmore v. People of

26   the State of California, 220 F.3d 987, 998-99 (9th Cir. 2000). The court’s jurisdiction is “limited
27   to the parties in this action” and the pendency of an action “does not give the Court jurisdiction

28   over prison officials in general or over the conditions of an inmate's confinement unrelated to the
                                                         3
     Case 1:15-cv-00768-DAD-HBK Document 146 Filed 04/09/21 Page 4 of 6


 1   claims before it.” Beaton v. Miller, 2020 WL 5847014, at *1 (E.D. Cal. Oct. 1, 2020). If a

 2   prisoner has been transferred, any sought injunctive relief against the previous facility becomes

 3   moot if the prisoner “has demonstrated no reasonable expectation of returning to [the prison].”

 4   Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991); Florence v. Kernan, 813 F. App'x 325, 326

 5   (9th Cir. 2020). Finally, state governments have “traditionally been granted the widest latitude in

 6   the dispatch of [their] own internal affairs.” Rizzo v. Goode, 423, U.S. 362, 378 (1976) (citations

 7   omitted). This deference applies even more strongly when the court is asked to involve itself in

 8   the administrative decisions of a prison. See Turner v. Safely, 482 U.S. 78, 85 (1987); Sandin v.

 9   Conner, 515 U.S. 472, 482-83 (1995).

10       III.      ANALYSIS

11                     a. Claims for Injunctive Relief

12              As an initial matter, the complaint does not raise any claims concerning the alleged acts of

13   retaliation by prison staff. (See generally Doc. No. 15). Because these claims were not pled in

14   the complaint, the court has no authority to issue an injunction addressing these claims. See Pac.

15   Radiation Oncology, LLC, 810 F.3d at 633. Further, plaintiff makes no assertion that the named

16   defendants in this suit are the same individuals who are currently retaliating against him. The

17   court does not have jurisdiction over nonparties in this case, such as unspecified prison

18   administrative staff. Thus, the court does not have authority to issue the requested injunctive

19   relief sought. Zepeda, 753 F.2d at 727. To the extent plaintiff believes he is being subjected to

20   retaliatory actions as a result of his filing of a lawsuit, his proper remedy is to file a civil rights
21   complaint under 42 U.S.C. § 1983, after he has exhausted is administrative remedies within the

22   California Department of Corrections and Rehibition. Therefore, the court recommends that

23   plaintiff’s request for injunctive relief be denied.

24                     b. Law Library Access

25              In his motion for injunctive relief, plaintiff also states that he has been denied law library

26   access for approximately one year. (Doc. No. 145 at 3-4). As an initial matter, the complaint
27   does not raise any claims concerning plaintiff’s access to the law library. (See generally Doc. No.

28   15); see Pac. Radiation Oncology, 810 F.3d at 633. Further, plaintiff makes no assertion that the
                                                            4
     Case 1:15-cv-00768-DAD-HBK Document 146 Filed 04/09/21 Page 5 of 6


 1   named defendants have any authority over the law library. Plaintiff is informed that the court has

 2   no jurisdiction over nonparties in this case, such as prison library staff, and cannot order prison

 3   personnel to provide him library access. Zepeda, 753 F.2d at 727. Thus, the court does not have

 4   authority to issue the requested injunctive relief sought and recommends that plaintiff’s request

 5   for injunctive relief be denied.

 6          To the extent plaintiff’s limited access to the law library is impeding his ability to

 7   prosecute this case, plaintiff has other options than seeking injunctive relief. He may seek an

 8   extension of time with the court to comply with a court-ordered deadline or he may attach a copy

 9   of this court’s order to his request to access the law library to demonstrate that the litigation of

10   this case is ongoing. A review of the docket reveals that plaintiff is not currently under any court-

11   ordered deadline in this case. However, as a courtesy, the court will advise the litigation

12   coordinator at Kern Valley State Prison of plaintiff’s complaint to ensure that plaintiff is afforded

13   adequate opportunities to access the law library, to the extent that doing so is consistent with

14   institutional order and security. See Whitley v. Albers, 475 U.S. 312, 321-322 (1986) (“Prison

15   administrators . . . should be accorded wide-ranging deference in the adoption and execution of

16   policies and practices that in their judgment are needed to preserve internal order and discipline

17   and to maintain institutional security.”). The clerk’s office will be directed to serve a copy of this

18   order on the litigation coordinator.

19          Accordingly, it is ORDERED:

20          The clerk of court is directed to serve a copy of this order on the litigation coordinator at
21   Kern Valley State Prison.

22          Further, it is RECOMMEDED:

23          Plaintiff’s motion for injunctive relief (Doc. No. 145) be DENIED.

24                                          NOTICE TO PARTIES

25          These findings and recommendations will be submitted to the United States district judge

26   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within thirty (30)
27   days after being served with these findings and recommendations, a party may file written

28   objections with the court. The document should be captioned “Objections to Magistrate Judge’s
                                                         5
     Case 1:15-cv-00768-DAD-HBK Document 146 Filed 04/09/21 Page 6 of 6


 1   Findings and Recommendations.” Parties are advised that failure to file objections within the

 2   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834,

 3   838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 4
     IT IS SO ORDERED.
 5

 6
     Dated:    April 9, 2021
 7                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      6
